UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8301


STUART WAYNE TOMPKINS,

                  Petitioner - Appellant,

             v.

R. DAVID MITCHELL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02077-BO)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stuart    Wayne    Tompkins        seeks   to    appeal        the   district

court’s    order      dismissing       as    successive        his   28      U.S.C.     § 2254

(2006) petition.          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                 See 28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not    issue    absent    “a     substantial        showing     of   the      denial        of    a

constitutional        right.”          28    U.S.C.      § 2253(c)(2)          (2006).           A

prisoner       satisfies        this        standard      by     demonstrating              that

reasonable       jurists       would    find      that    any     assessment           of     the

constitutional        claims     by    the    district     court        is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have    independently          reviewed       the     record      and        conclude        that

Tompkins has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with     oral     argument      because      the      facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                              2